FILED
                              NOT FOR PUBLICATION                           APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BYRON F. ESPANA-OCHOA and                        No. 10-73844
WILLIAN Y. ESPANA-OCHOA, AKA
William Y. Espana-Ochoa,                         Agency Nos.         A095-308-787
                                                                     A097-873-061
               Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Byron F. Espana-Ochoa and Willian Y. Espana-Ochoa, natives and citizens

of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part

and grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they would be tortured by the

Guatemalan government, or with its consent or acquiescence. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, petitioners’ CAT claims fail.

      In denying petitioners’ asylum and withholding of removal claims, the

agency found petitioners failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand petitioners’ asylum and withholding of removal claims to determine the




                                           2                                     10-73844
impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  10-73844